Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
In the paragraph [0002] of specification, applicant omits many of Application Serial No. with _____________ (blank) and filing date _________ (blank). The applicant must accurately disclose the prior applications or the related applications. 
[0002] Cross-referenced is commonly assigned U.S. Application Serial No. _______   filed _______ and entitled VACUUM TUBE OBJECT CLAMPING ARRAY WITH CONFORMABLE PADS by Timothy P. Foley et al (Attorney No. 20161136US01); U.S. Application Serial No. _________ filed __________ and entitled APPARATUS FOR HOLDING DURING THREE-DIMENSIONAL (3D) OBJECTS DURING PRINTING THEREON by Jeffrey J. Bradway et al (Attorney No. 20161211US01); U.S. Application Serial No. _______, filed ________ and entitled UNIVERSAL PART GRIPPER WITH CONFORMABLE TUBE GRIPPERS by Linn C. Hoover et al (Attorney No.20161210US01); …

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pivot plate 231” in Fig. 7A (see paragraph [0026], line; or page 7, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov 14, 2019, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The assignee, XEROX CORPORATION, of the instant application filed the closely or somewhat related applications 2018/0281465, 2018/0281464, or now U.S. Patent No. 10087020 (Ruiz; Erwin), 10369806 (Hoover; Linn C), 9827784 (Buchar; Wayne A.), 9925799 (Fromm; Paul M), 10369806 (Hoover; Linn C). 
Ruiz; Erwin ‘020, which is the closed prior art, shows an object gripper for gripping various object shapes, comprising: a support (202) and a conformable gripper ball (220) configured for horizontal movement within said support, said conformable gripper ball being filled with granular material that goes from a conformable to rigid state when vacuum is applied (See Col. 4, lines 43-54); a pressure source adapted to apply air pressure into said plurality of conformable gripper balls to loosen and free up movement of said granular material and subsequently apply a vacuum to said conformable gripper balls to remove friction between the granular material to thereby tighten and lock said conformable gripper ball to an object; a staging shelf connected to said support for placement of said object; said conformable gripper ball is configured for movement within said support towards and away from said object; said support and said conformable gripper ball are configured to be biased against said object; and a datum plate (240), said datum plate is connected to said support and adapted to be placed in a first position when said object is placed on said staging shelf and a second position after said object has been gripped by said plurality of conformable gripper balls, and wherein said datum plate is configured to ensure that said object will be located within a predetermined plane for further processing, but does not specifically teach or suggest “a plurality of conformable gripper balls configured for horizontal movement within said support, said plurality of conformable gripper balls being filled with granular material that goes from a conformable to rigid state when vacuum is applied.” 
Note that the instant application has a divisional application, 15/477,454, now US Pat. No. 10,518,421, which originally filed on April 3, 2017, whereas Ruiz; Erwin ‘020 also has a provisional application, 62/480,563, originally filed on April 3, 2017. Therefore, Ruiz; Erwin ‘020 reference cannot be applied to reject the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fromm; Paul M and Hoover; Linn C show an air pressured loaded membrane.
Lipson; Hod from Cornell Univ. discloses a gripper with a mass of granular materials encased in the elastic membrane.
Hurwit; Daniel provides a robotic gripper.
Atchley; Raymond invents an end effector and a flexible membrane being filled with particle matters controlled by a pressure source. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651